
	

113 HR 4213 IH: Funeral Rule Improvement Act of 2014
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4213
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Whitfield (for himself, Mr. Peters of Michigan, and Mr. Walberg) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to revise the regulations regarding the definitions for
			 funeral industry practices.
	
	
		1.Short titleThis Act may be cited as the Funeral Rule Improvement Act of 2014.
		2.Revision of regulations regarding funeral industry practices requiredNot later than 180 days after the date of enactment of this Act, the Federal Trade Commission shall
			 revise the definitions in section 453.1 of title 16, Code of Federal
			 Regulations in the following manner:
			(1)By amending the definition of funeral provider to read as follows: A funeral provider is any person, partnership, trust, or corporation that sells or offers to sell funeral or burial
			 goods or services to the public..
			(2)By further amending the definition of funeral provider to except each of the following:
				(A)Any religious denomination, middle judicatory, house of worship, or similar religious organization.
				(B)Any State or political subdivision of a State.
				(C)Any cemetery that has 25 or fewer burials per year.
				(D)Any entity described in section 501(c)(13) of the Internal Revenue Code of 1986 (26 U.S.C.
			 501(c)(13)).
				(3)By amending the definition of funeral services to read as follows: Funeral or burial services are any services that are sold or offered for sale directly to the public for use in connection
			 with either: (1) the care and preparation of deceased human remains for
			 burial, cremation, or other final disposition or (2) the arrangement,
			 supervision, or carrying out the funeral ceremony or final disposition of
			 deceased human bodies..
			
